


Exhibit 10.12.4

 

CHASE CORPORATION

 

Long Term Incentive Plan

Award Design and Grant Process

Fiscal Year Ending August 31, 2011

 

Key Provisions

 

1.     There are three reward vehicles:  1) Performance-based restricted stock,
2) Time-vested restricted stock and 3) Stock Options.  At least two will be used
each year.  For FYE 2011 performance shares will be 50%, time-vested restricted
stock will be 25% and stock options will be 25%.

 

2.     Time-vested restricted stock is fixed and not subject to performance
measures and will vest 3 years after granted subject to grant date, pricing, and
termination provisions listed below.

 

3.     Stock options will be fixed based on a Black-Scholes calculation, will
vest over 3 years and be exercisable for 10 years.

 

4.     Performance shares will be in the form of restricted stock subject to
performance and other criteria as follows.

 

·      Performance measures:  Target is earnings per share (EPS) based on
current year’s budget determined by dividing net income by the number of diluted
shares outstanding at September 1, 2010 (the beginning of the fiscal year).
Actual is net income for the measurement period divided by the number of diluted
shares outstanding at the beginning of the fiscal year.

·      Performance measurement period:  September 1, 2010 through August 31,
2011

·      Vesting:  2 years after performance measurement period (August 31, 2013)

·      Grant date:  first day of measurement period

·      Stock price for award:  closing price for last trading day prior to grant
date

·      Threshold:  the point at which an award is earned (90% of target). 
Between threshold and target the award increases on a linear basis.

·      Stretch area:  performance in excess of target awarded at a higher rate
(200% for 120% achievement) with a cap of 200%.  Between target and cap award
increases on a linear basis.

 

Example:

 

Individual opportunity is $50,000 at target; performance share opportunity (50%)
is $25,000 at target

Stock price (8/31/2010) is $10.00

Threshold is 90% of target

 

Performance

 

Payout % of Target

 

Vesting Shares

 

Reward Value

 

Threshold 90%

 

50

%

1250

 

$

12,500

 

Target

 

100

%

2500

 

$

25,000

 

Stretch at 120%

 

200

%

5000

 

$

50,000

 

 

--------------------------------------------------------------------------------


 

Plan metrics:  standard performance measures are 90% threshold, 100% target and
120% maximum.

 

Standard award measures are 50% at threshold, 100% at target and 200% at
maximum.

 

5.     Termination provisions:

 

Termination Event

 

Year

 

Payment in Shares

Retirement

 

Pro-rated

 

Paid as scheduled

Voluntary

 

All shares forfeit

 

No payment

Without cause

 

Pro-rated

 

Paid as scheduled

With cause

 

All shares forfeit

 

No payment

Upon change of control

 

Acceleration at target

 

Paid at change of control

Death or disability

 

Pro-rated

 

Paid as scheduled

 

6.     Eligibility:  key executives and others

 

Participant

 

Target % of Base Salary

 

Peter R. Chase

 

100

%

Adam P. Chase

 

80

%

Kenneth L. Dumas

 

60

%

 

Award opportunities are set annually and the plan is subject to the approval of
the Compensation and Management Development (C&MD) Committee and may be modified
from time to time.

 

FY 2011 SCHEDULE

 

·      Q4/10  Board approves continuance of plan and sets grant date

·      Q4/10  Goals and awards proposed by management for 2011

·      Q4/10  C&MD Committee reviews and approves 2011 plan

·      Q1/11  Mgmt presents 2010 plan achievement

·      Q1/11  C&MD Committee approves 2010 results

·      Q1/12  Management presents assessment of goal achievement

·      Q1/12  C&MD Committee approves 2011

·      Q4/13  Vested 2011 shares are released to participant

 

--------------------------------------------------------------------------------
